                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

KENYA JAMEL CABINESS,                                )
    Plaintiff,                                       )       Civil Action No. 7:19cv00020
                                                     )
v.                                                   )       MEMORANDUM OPINION
                                                     )
UNITED STATES MARSHAL SERVICE,                       )       By: Michael F. Urbanski
     Defendant.                                      )       Chief United States District Judge

        Plaintiff Kenya Jamel Cabiness, proceeding pro se, filed a complaint pursuant to Bivens

v. Six Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By order

entered January 9, 2019, the court conditionally filed this action. See ECF No. 3. On January

24, 2019, the order was returned to the court as undeliverable and with no forwarding address.

See ECF No. 4. Cabiness has not provided the court with an updated address and, therefore, the

court has no means of contacting him. Accordingly, the court will dismiss Cabiness’s complaint

without prejudice. Cabiness is advised that he may refile his claims in a separate action, subject

to the applicable statute of limitations.
                     28
        ENTER: This ____ day of January, 2019.
